Long, J.
. The relator was assigned by the recorder’s court of Detroit as counsel to defend one Thomas Hanifan, charged in said court with the crime of larceny. Hanifan was tried - before a jury, and convicted on January 11, 1893, and afterwards sentenced to State prison for the term of five yearsi Relator thereafter moved for a new trial in said recorder’s court, on the ground of newly-discovered evidence, and also to discharge Hanifan, on the ground that the conviction was not according to due *514process of law. These motions were overruled. Thereafter .a showing was made to the recorder’s court that Hanifan was unable to employ counsel to remove his cause to the Supreme Court, and an order was entered in that court that his attorney, the relator here, “ be allowed his expenses .and a reasonable attorney’s fee, to be hereafter fixed, to be paid by the county of Wayne.” The cause was removed to and argued in this Court, and the conviction affirmed.1 Helator then presented a bill for the approval of the recorder’s court for his expenses and attorney’s fees in the case in the Supreme Court, which, not including the printing of the record, amounted to $283.20. The court allowed this bill at the sum of $200. The .bill, as allowed, was then presented to the board of auditors, who refused to draw a warrant for it upon the county treasurer. The matter was reported back to the recorder’s court, and an order there entered directing the board to cause said amount to be paid. A copy of this order was' served on the auditors, and they still refused to draw their warrant for the amount. A further order was then entered in said court, directing its payment by the auditors, and they again refused to pay it. An order to show cause was then asked from the circuit court of Wayne county, to be directed to the board of auditors and the county treasurer. This order was granted, and the respondents filed their answer therein, by which they claim that the recorder’s court had no power to fix the compensation of the relator for services rendered for Mr. Hanifan in the Supreme Court; that the board of auditors alone had power to fix such- compensation; and that the board had already allowed to relator, as attorney’s fee in the court below, $10; for printing record, $67.20; and for transcript of testimony, $20.40. The cause was heard before Judge Hosmer, of the Wayne cir*515cuit, and the mandamus denied. Eelator now brings the cause from that court here by writ of certiorari.
The court below was not in error in denying the writ. The recorder’s court had no power or authority to fix and determine the amount of relator’s compensation for services in that .case in this Court. How. Stat. § 9046/ provides:
“An attorney appointed by-a court to defend a person indicted for an offense, on account of such person being unable to procure counsel, shall be entitled to receive from the county treasury, on the certificate of the presiding judge that such services have been duly rendered, one of the following fees: For defending in a case of murder, twenty-five dollars; in case of other felonies, ten dollars; in case- of misdemeanors, five dollars.”
By section 9047 it is further provided:
“An attorney shall not, in such case, be compelled to follow a case into another county or into the Supreme Court, and, if he does so, may recover an enlarged compensation, to be graduated on a scale corresponding to the prices above allowed.”
The next section provides that the compensation shall not be paid until the attorney .files his affidavit in the office of the county clerk that he has not directly or indirectly received any compensation for such services from any other source. This affidavit was duly filed; so that the only question raised is, what tribunal shall fix and determine this enlarged compensation, directed by section 9047? "We think there can be no question that it must be fixed and determined by the court into which the cause is removed; if into another county, then by the court before whom the cause is tried; and, if into this Court, then it is to be fixed by this Court. Certainly, this enlarged compensation is to be fixed by the court having knowledge *516that such services have been rendered, and of the character of the services.
The ruling of the court below, denying the writ of mandamus, will be affirmed.
The other Justices concurred.

 See People v. Hanifan, 98 Mich. 32.


 Amended by Act No. 96, Laws of 1893, which provides for the Eayment, on the certificate of the presiding judge that the services ave been rendered, of such an amount, not exceeding $50 in any one case, as the judge shall, in his discretion, deem reasonable compensation for the services performed.